Per Curiam:
The only material distinction between this case and the kindred case of Peacock & Hargraves v. Feaster, et al., decided at this term is in the fact that the latter had gone into judgment while in this final judgment had not been entered in the action of trover.
Upon a review of the opinion then filed it will be readily observed that the distinction creates no difference in principle. It was there held that the facts relied on in the bill for injunction were available as a legal defense to the common law action upon proper pleadings and that there was no occasion to resort to equity to obtain the relief.
We cannot hold the Circuit 'Court in error in refusing a temporary injunction upon this bill and the answer, and! the interlocutory decree is, therefore, affirmed.
Shackleford, C. J., Taylor, Cockrell, Whitfield and Parkhill, J. J., concur;
Hocker, J., disqualified.